BREAUX, C. J.
This is "a personal injury suit for $10,000 damages.
Plaintiff was one of defendant’s employes at its sawmill. His work consisted in “tripping” lumber from the live rollers of the sawmill to the edger;
Between him and the live roller table, where he was standing while at work, there was a rapidly revolving shaft on the side of the table. It is the live roller shaft.
These rollers are turned by cogs set on the shaft connected at right angles with similar cogs at each roller.
The shaft is of some length, about 50 feet, and consists of different pieces held together by collars and couplings.
The slabs and boards from the mill are borne on the long table by the live rollers moved by this shaft.
Plaintiff stood beside the shaft and coupling to keep the table cleared.
The slabs rolled along to the end of the table, while the merchantable lumber on the roller table, by use of the device known as the “tripper,” was made to change direction (from straight to right angle) to the edger. Through the edger it passes and is cut in desired dimensions.
It happened that a board or slab had to be pushed on the table because there was obstruction. It had shipped on the way. To thus push it on, plaintiff had an iron hook, ■ in length about 14 inches, with which he moved the obstruction. That was part of his duty as a workman.
This slab clogged the rollers and had to be removed — pushed on. Plaintiff reached over to remove it, using, at the same time, the device in question known as the “hook.” This brought him in contact with the driving shaft. His clothing was caught in a rough, broken, and exposed joint of the shaft. Before the engine could be stopped, his clothing was wound up around the shaft. He was violently pressed against the shaft and the live roller table and tightly held by his clothing until the clothing was cut loose.
Plaintiff averred that he was thereby crippled, bruised, and mangled, was made unconscious for a number of minutes, was confined several weeks to his bed, and suffered intense physical and mental pain, and after several weeks of sickness he left his sick, bed suffering from the effects of the injuries received.
An exception of no cause of action was *898filed, and a motion to compel plaintiff to set out the nature of the injuries complained of in order (as plaintiff in motion alleged), to enable defendant to prove that they were not caused by the accident, and further to enable the defendant to compel the plaintiff to set out the several amounts claimed by him (plaintiff) for the several items and elements of damages; in other words, to compel him to specifically set forth the nature and extent of his demand. We leave the exception for the time being in order to state the nature of the defense on the merits.
The defense on the merits is (preliminarily stated) that plaintiff was intelligent and a man of experience in sawmill work.
That he was familiar with the appliances used by him, alleged to have been defective.
He had knowledge of the dangers and risks of the work * and assumed them, and, these being the facts, there was no ground for his demand.
Further, that it was gross negligence on his part to lean upon and against the revolving shaft, which was in plain, open view.
The exception of the defendant before noted presents the first issue for decision.
The defendant had the right to specific declaration of the different items claimed to a certain extent. Plaintiff should disclose the particulars of the cause, but this does not include the right to compel plaintiff to disclose every particular fact. He might be made to disclose in what respect he was hurt; but this would not involve the necessity of describing all his ailments, unless it is evident that this disclosure was necessary to enable the defendant to make out its defense.
There is precedent upon the subject holding that, whenever the defendant is sufficiently apprised of the cause of action, then a bill of particulars, or the like, is not necessary. Ency. of Pleading & Practice, vol. 16, p. 409.
Furthermore, the cause is now before us on appeal. All of the facts are before us, and from them we glean that the plaintiff has not been advantaged in any way by the court’s order overruling defendant’s exception. That which may have been sufficient ground originally to dismiss the suit may not be sufficient ground after the case has been heard.
If the suit had been dismissed because the plaintiff had refused to amend, it, perhaps, would not afford a ground for complaint; but where, on the contrary, the exception has been overruled, and the whole case as presented on the merits does not show that the action of the district court was prejudicial, we do not think that we should now dismiss the suit on the ground urged in the exception.